FILED
                             NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MANJINDER SINGH,                                 No. 12-73844

               Petitioner,                       Agency No. A097-105-712

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Manjinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely where the motion was filed more than five years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate materially

changed conditions in India to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey,

538 F.3d 988, 995-97 (9th Cir. 2008) (underlying adverse credibility determination

rendered evidence of changed circumstances immaterial); see also Najmabadi, 597
F.3d at 987 (evidence must be “qualitatively different” from the evidence presented

at the previous hearing). We reject Singh’s contention that the BIA failed to

adequately consider the evidence presented with the motion to reopen. See

Najmabadi, 597 F.3d at 990-91.

      Finally, we reject Singh’s contention that the BIA’s denial of his motion

violated due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                     12-73844